DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 5/25/2022 is acknowledged. Claims 1 and 15 are amended. Claim 3 is canceled. Claim 27 is newly added. Currently claims 1-2, 5-9, 11-12, 15 and 18-27 are pending in the application with claims 2, 6-8, 19 and 21-26 being withdrawn from consideration.
Previous 112 rejection is withdrawn in view of the above amendment.
Claims 1, 5, 9, 11-12, 15, 18, 20 and 27 are rejected under a new ground of rejection. See the rejection below.
Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Claims 5 and 15 depend on canceled claim 3. 
Appropriate correction is required.
For the purpose of this office action, claims 5 and 15 are construed as depending on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 depends on claim 1 and recites wherein the hydrogen providing dielectric layer comprises an Al2O3 layer or a stack of a-SiNx:H layer and an Al2O3 layer, with the Al2O3 layer between the a-SiNx:H layer and the gaps and the patterned doped polysilicon layer”, while claimed 1 is amended to recite “wherein a hydrogenated dielectric layer is arranged to cover the gaps and the patterned doped polysilicon layer, with the Al-Si contacts and the Ag contacts or transition metal contacts each extending through the hydrogenated dielectric layer” in lines 11-13. Al2O3 is not hydrogenated material, and Applicant does not disclose Al2O3 to be the hydrogenated dielectric layer. 
As newly added, claim 27 depends on claim 1 and recites “wherein the hydrogenated dielectric layer is configured to have a negative surface charge”. Applicant does not have support for a hydrogenated dielectric layer is configured to have a negative surface charge in the originally filed disclosure. On the contrary, Applicant discloses hydrogenated dielectric a-SiNx:H has positive surface charge and non-hydrogenated dielectric Al2O3 has negative surface charge (see “background” and “summary of the invention” of Applicant’s specification).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends on claim 1 and recite “the hydrogen providing dielectric layer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hydrogen providing dielectric layer” is the same as or different from “a hydrogenated dielectric layer” recited in line 11 of claim 1.
Claim 5 also recites “the hydrogen providing dielectric layer comprises an Al2O3 layer or a stack of a-SiNx:H layer and an Al2O3 layer, with the layer Al2O3 layer” in lines 1-2, while claim 1 recites “a hydrogenated dielectric layer” in line 11. Al2O3 is not a hydrogenated dielectric material. As such, claim 5 recites the broad recitation of non-hydrogenated dielectric layer comprising Al2O3 and hydrogenated dielectric layer comprising a stack of a-SiNx:H layer and an Al2O3 layer, and the claim also recites only a hydrogenated dielectric layer which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 1 and recites non-hydrogenated dielectric layer, e.g. Al2O3. Therfore, claim 5 broadens the range of dielectric layer and fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 11-12, 15, 18, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0096821) in view of Gee et al. (US 2005/0176164), and further in view of Carlson (US 2006/0130891).
Regarding claims 1 and 5, Chen et al. discloses a back-contacted solar cell comprising:
a silicon substrate (12 and 14, fig. 1) of p-type conductivity ([0019]) having a for receiving radiation and a rear surface (12b, see fig. 1); 
a tunnel oxide layer (18, fig. 1, [0018] and [0021]) on the rear surface of the silicon substrate (12, see fig. 1); 
a doped polysilicon layer (16, fig. 1) of n-type conductivity ([0019]) on the rear surface of the substrate (see fig. 1), wherein the tunnel oxide layer (18) and the doped polysilicon layer (16) of n-type conductivity ([0019]) forming a patterned layer stack of patterned tunnel oxide (18) and a patterned doped polysilicon layer (16) in regions (26) provided with gaps (or spacing between the stacks in regions 28, fig. 1) in the patterned layer stack (see fig. 1);
a negative contact (see first electrode 22) arranged on the patterned doped polysilicon layer (16, it is noted that the doped polysilicon layer 16 is an n-type – or negative type – as described in [0019]; and 
a positive contact (see second electrode 24 and doped area 32, fig. 1), wherein the positive contact (24 and 32) is arranged within the gaps (or regions 28) and in electrical contact with a base layer of the substrate (12, see fig. 1) and the doped area (32) has p+ type ([0019]).
Chen et al. discloses using aluminum, silver, platinum, gold, copper, or alloy of the materials in forming the electrodes (22 and 24) of the contacts for good electric conductivity ([0026]).
Chen et al. does not explicitly teach the negative contact (22) to be Ag and the positive contact (or second electrode 24 and p+ doped area 32) to be Al-Si alloyed contact.
Gee et al. discloses using Ag for negative electrode (or grid, see [0051], [0080-0083]) and using Al or Ag:Al alloy for the positive electrode (or grid, see [0052] and [0080-0083]) such that the p+ region is formed by alloying Al with the silicon ([0080-0083]), or the p+ region is Al-Si alloy.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Chen et al. by using Ag for the negative contact (or first electrode 22) and Al or Ag:Al for the positive electrode (or second electrode 24) such that the p+ is formed by alloy of Al with silicon as taught by Gee et al.; because Chen et al. explicitly suggests using aluminum, silver or the alloy thereof for good electric conductivity and Gee et al. teaches that using Ag:Al (or Al) for the electrode to form the p+ doped area would make low resistance contact to the p-type substrate, a good interface with low recombination with the silicon, and eliminate of at least one processing step ([0058]). In such modification, the negative contact (or first electrode 22) of Ag corresponds to the claimed one or more Ag contacts; and the positive contact of Al or Ag:Al electrode (24) in connecting with the doped region (32) of p+ made of Al-Si alloy corresponds to the claimed Al-Si contact.  
Chen et al. discloses including a dielectric layer (20) being arranged to cover the gaps and the polysilicon layer (16) with the contacts (22 and 24/32) each extending through the dielectric layer (20, see fig. 1), wherein the dielectric layer (20) comprises a stack of first insulating layer (38) and second insulating layer (40) to provide passivation functionalities (see [0017-0018], [0022], [0025], [0030], [0035], [0037-0038]). Chen et al. also teaches the materials for forming the insulating layers include aluminum oxide (AlOx), silicon oxide (SiOx), silicon nitride (SiNx) or combination of at least two of the above materials ([0017]), wherein aluminum oxide such as Al2O3 and SiO2 are used in examples ([0022], [0025]). In other words, Chen et al. exemplifies the dielectric layer (20) composed of Al2O3 and SiO2, or the dielectric layer (20) comprises an Al2O3 layer.
Modified Chen et al. does not explicitly disclose the dielectric layer (20) being a hydrogenated dielectric layer. 
Carlson et al. teaches insulating materials such as silicon nitride or silicon oxide which can be formed by methods known in the art such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD), wherein a silicon containing layer formed under the vapor deposition methods (PEVCD or LPCVD) use silane (or SiH4) as the silicon source (see [0028]). In other words, silicon containing layer formed under vapor deposition methods are hydrogenated.
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the silicon oxide (or silicon containing layer) or silicon nitride taught by Chen et al. by methods such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD) as taught by Carlson such that the dielectric layer (20) composed of Al2O3 and SiO2 is a hydrogenated dielectric layer, because Carlson et al. teaches such methods are known in the art.

Regarding claim 9, modified Chen et al. discloses a solar cell as in to claim 1 above, wherein Chen et al. discloses the contacts (22 or 24/32) are arranged as interdigitating electrodes (see fig. 1).
Chen et al. does not disclose including a first bus bar connecting the Ag contacts (or first electrodes 22) and a second bus bar connecting the Al-Si contacts (or second electrodes 24 with corresponding p+ doped area 32) such that the interdigitating electrodes (or the finger electrodes of 22 and 24/32) are arranged between the bus bars and the bus bars extend along the rear surface in a direction perpendicular to a length of the interdigitating electrodes (or the fingers).
Carlson shows the interdigitated back contact (fig. 7-9, [0019]) on the rear surface of a back contact solar cell including first interdigitating electrodes (or fingers of negative contact 140 in figs. 7-8 or 240 in figs. 9-10), second interdigitating electrodes (or fingers of positive contact 141 in figs. 7-8 or 241 in figs. 9-10), and a first bus bar (or the back portion of the negative contact 140 in figs. 7-8 or 240 in figs. 9-10) connecting the first interdigitating electrodes (or fingers of 140 or 240) and a second bus bar (or the back portion of the positive contact 141 in figs. 7-8 or 241 in figs. 9-10) connecting the second interdigitating electrodes (or fingers of 141 or 241); such that the (first and second) interdigitating electrodes (or fingers) are arranged between the bus bars and the bus bars extend along the rear surface in a direction perpendicular to a length of the interdigitating electrodes (or the fingers, see figs. 7-10).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Chen et al. by including a first bus bar connecting to the first interdigitating electrodes (or first electrodes 22 made of Ag, or Ag contacts) and a second bus bar connecting the second interdigitating electrodes (or second electrodes 24, or Ag-Si contacts of 24/32) such that the interdigitating electrodes are arranged between the bus bars and the bus bars extend along the rear surface in a direction perpendicular to a length of the interdigitating electrodes to form an interdigitated back contact for the solar cell as taught by Carlson, because Carlson teaches such back contact is a desired pattern ([0053] and [0058]) so that maximum current can be produced from the solar cell ([0034]). 

Regarding claim 11, modified Chen et al. discloses a solar cell according to claim 1 above, wherein Chen et al. discloses a dielectric layer (20) is arranged to cover the gaps and the doped polysilicon layer with each contact (22 or 24/32) extending through the dielectric layer (20, see fig. 1), and Gee et al. discloses the Ag is based on firing-through Ag paste material (see [0051], [0063] and [0080-0083]). 
Chen et al. teaches the materials for forming the insulating layers include silicon oxide (SiOx), silicon nitride (SiNx, see [0017]).
 Chen et al. does not explicitly disclose the dielectric layer (20) being a hydrogenated dielectric layer. 
Carlson et al. teaches insulating materials such as silicon nitride or silicon oxide which can be formed by methods known in the art such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD), wherein a silicon containing layer formed under the vapor deposition methods (PEVCD or LPCVD) use silane (or SiH4) as the silicon source (see [0028-0035]). In other words, silicon containing layer formed under vapor deposition methods are hydrogenated.
It would have been obvious to one skilled in the art at the time the invention was made to have used silicon containing materials such as silicon nitride or silicon oxide to form the dielectric layer (20), because Chen et al. explicitly suggests doing so. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the silicon containing materials such as silicon oxide and silicon nitride by methods such as plasma enhanced chemical vapor deposition (PECVD) or low pressure chemical vapor deposition (LPCVD) as taught by Carlson such that the dielectric layer (20) is a hydrogenated dielectric, because Carlson et al. teaches such methods are known in the art. 

Regarding claim 12, modified Chen et al. discloses a solar cell according to claim 9 above, wherein Chen et al. discloses each positive contact (24/32) comprising a p+ doped area (32) connected to a body (or second electrode 24) extending above the p+ doped area (see fig. 1). It is noted that the p+ doped area corresponding to individual Al-Si contact in the solar of modified Chen et al. Carlson discloses the Al-Si interdigitating electrode (or the electrode with p+ doped area 65, see figs. 1-4) comprises a plurality of individual Al-Si contacts (or local point contacts 50) arranged along the length of the interdigitating electrode (see figs. 1-4 and 10), the plurality of Al-Si contacts being interconnected by an elongated Al or Al-Si alloy body (or metal 48 shown in figs. 1-4, metal contact 241 in fig. 10) extended above the plurality of Al-Si contacts (or p+ doped areas, see figs. 1-4 and 10).

Regarding claim 15, modified Chen et al. discloses a solar cell according to claim 3 above, wherein Chen et al. shows openings (36) are positioned in the dielectric layer (20) above gaps in which the positive contacts (24/32) are positioned (see fig. 1), and openings (34) are positioned in the dielectric layer (22) in which the negative contacts (22) are positioned above the patterned doped polysilicon layer (16) of n-type conductivity ([0019]). It is noted that in modified Chen, the positive contacts are Al-Si alloy contacts and the negative contacts are Ag contacts (see claim 1 above).

Regarding claim 18, modified Chen et al. discloses solar cell as in claim above, wherein Chen et al. discloses using material such as silicon nitride or other suitable materials for an antireflection layer (30) on the front surface of the substrate (fig. 1, [0020]).
Modified Chen et al. does not disclose providing an intrinsic polysilicon layer which is covered by a hydrogen providing dielectric layer on the front surface of the substrate.
Carlson discloses a first passivation layer (15 and 25, fig. 1) which also function as an antireflection layer ([0028]), wherein the material for the first passivation layer comprising hydrogenated microcrystalline silicon is graded from a layer of no nitrogen and without dopant next to the wafer and layer reaches a level so that the layer becomes silicon nitride furthest away from the interfacing the wafer ([0029]). It is noted that multicrystalline silicon is a polysilicon (or a silicon having multiple crystallinities), and a multicyrstalline silicon with no dopant is an intrinsic polysilicon.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Chen et al. by using silicon nitride layer graded from an intrinsic polysilicon, e.g. multicrystalline silicon with no nitrogen and no dopant, which is covered by a hydrogenated providing dielectric layer, e.g. a hydrogenated microcrystalline silicon nitride, e.g. a layer of silicon nitride furthest away from the interfacing the wafer, as taught by Carlson for the antireflection layer (30) on the front surface, because Chen et al. explicitly discloses using silicon nitride and Carlson teaches such graded silicon nitride would function as antireflection and passivation to reduce surface recombination to allow a low density of defects at the front surface (see [0028-0029] of Carlson).

Regarding claim 20, modified Chen et al. discloses a back contact solar cell as in claim 1 above, wherein Gee et al. teaches forming a photovoltaic module using a back contact solar cell is known in the art ([0007-008], [0011]). 
Modified Chen et al. does not explicitly discloses a photovoltaic module comprising a transparent top plate, a backsheet and at least one solar cell in claim 1 above being arranged intermediate the top plate and the backsheet.
Carlson discloses forming (photovoltaic) modules using a plurality of back contact solar cells electrically connected in a desired arrangement and mounted between a suitable supporting substrate such as glass, and such making of modules from photovoltaic cells are well known to those of skill in the art ([0067]).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed a photovoltaic module using the back contact solar cell as in claim 1 above by having a plurality back contact solar cells in claim 1 above connected in a desired arrangement and mounted between a suitable supporting substrate such as glass as taught by Carlson such that the photovoltaic module comprises a transparent top plate (or glass plate on top side of the supporting substrate) and a backsheet (or glass on the bottom side of the supporting substrate) and the solar cells are between the  top plate and the backsheet (or between the supporting substrate), because Gee et al. and Carlson disclose forming a photovoltaic module is known in the art and to those of skill in the art.

Regarding claim 27, modified Chen et al. discloses a solar cell as in claim 1 above, wherein Chen et al. discloses the hydrogenated dielectric layer (20, fig. 1) is configured to have a negative surface charge (see the negative charge of the layer 20 in fig. 1).
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen, Gee or Carlson do not disclose at least a back-contacted solar cell with an exposed wafer with a laterally uniform layer stack where the dielectric covers all different doped areas on the rear surface, especially the patterned layer stack with gaps is formed on the rear surface of the cell, and in the gaps an Al-Si alloy contact is arranged in electrical contact with a base layer of the substrate; and a hydrogenated dielectric layer is arranged to cover the gaps and the patterned doped polysilicon layer, with the Al-Si contacts and the Ag contacts or transition metal each extending through the hydrogenated dielectric layer, because Chen does not have an exposed wafer base but uses highly doped areas everywhere on the wafter rear surface and Chen also suggests using different fixed charge for areas with different dopant types instead of the substantially uniform layer stack of claim 1. Applicant also argues that Gee and Carlson fail to disclose these features.
The examiner replies that a solar cell having an exposed wafer base with a laterally uniform layer stack staked is not claimed nor disclosed. Claim 1 recites “a base of the substrate”, which is the bulk layer of the substrate or the foundation of the of the substrate or the substrate itself. The electrical contacts of the solar cell must be in electrical contact with the semiconductor substrate in order to conduct charged generated at the semiconductor substrate. Exposed wafer bas is not claimed nor disclosed. Substantially lateral uniform layer stack is not claimed nor disclosed, but claim 1 explicitly claims “layer stack of a patterned tunnel oxide layer and a patterned doped polysilicon layer” in lines 5-6. In other words, claim 1 explicitly claims the layer stack is not uniform. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726